Citation Nr: 0409710	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  97-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for alcoholism and drug 
dependence.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In January 2001, the Board upheld the RO's denial of the veteran's 
claims.  The veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).

Pursuant to a joint motion to vacate filed by the General Counsel 
for the Department of Veterans Affairs (General Counsel) and the 
veteran's attorney, the Court in February 2003 vacated the Board's 
January 2001 rating decision and remanded the matter for 
development and readjudication. The Board, in turn, remanded the 
matter to the RO in July 2003.

In April 2000, the veteran filed a claim for a right eye 
disability under the provisions of 38 U.S.C.A. §1151.  The RO 
denied this claim in July 2000.  Although the veteran initiated an 
appeal with this decision by filing a notice of disagreement in 
December 2000, the appeal does not appear to have been perfected 
following the RO's issuance of a February 2001 statement of the 
case.  See 38 C.F.R. §20.200.  Consequently, this issue is not 
properly before the Board.  


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  Service connection is not currently in effect for any 
disability.

3.  The veteran's alcohol and drug abuse is the result of willful 
misconduct.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003); 38 C.F.R. § 3.304(f) (1996).  

2.  As the veteran's claimed alcohol and/or drug use is due to 
willful misconduct, service connection cannot be granted as a 
matter of law.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303. 3.304, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified below.

In the RO's June 1996 and September 2003 letters, as well as the 
December 1996 statement of the case and December 1998 and December 
2003 supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and which 
party was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  Specifically, in the September 
2003 letter, VA informed the appellant of the evidence it had 
received thus far, what evidence VA was responsible for getting 
and what evidence the veteran should obtain, including non-VA 
treatment records.  See 38 C.F.R. § 3.159.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  The 
appellant has also been afforded the benefit of VA examinations 
during the appeal period, and was provided with the opportunity to 
attend a hearing, which he declined.  Neither the appellant nor 
his representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication of 
the claim under consideration, at this juncture, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

The veteran's service personnel records show that he served 
overseas in Germany and his military occupational specialty was a 
wheel vehicle repairman.  He was not awarded any decorations 
evincing combat.

The veteran's service medical records are devoid of treatment for 
or a diagnosis of PTSD.  They include a June 1973 Report of 
Medical History noting "opiate use [with] detox" and note that the 
veteran had been in the detoxification ward in Nuremberg Germany.  
They also show that he was seen in a health clinic in August 1972 
where he reported gastrointestinal complaints, including coughing 
up blood.  He was noted at that time to have a flattened effect 
and "passive-aggressive".  In October 1971, the veteran was seen 
in an emergency room for anxiety and dizzy spells.  He was 
prescribed Valium.  The veteran's June 1973 separation examination 
report shows that he had a normal clinical psychiatric 
examination.

Private hospital records show that the veteran was admitted for 
evaluation to a private hospital in December 1981 with a diagnosis 
of acute cerebella hematoma.  He was discharged 27 days later with 
a diagnosis of right intracerebellarhematoma, status post 
craniotomy.

In a June 1982 VA examination, the veteran was diagnosed as having 
organic personality syndrome. He gave a history of drinking, 
mostly beer, from the time he was in service until the time of his 
vascular accident.  In a January 1984 psychiatric evaluation, the 
veteran was again diagnosed as having an organic personality 
syndrome.  In a January 1986 VA psychiatric evaluation, the 
veteran specifically denied any relationship with his military 
experience to his current psychiatric symptomatology.  While in 
the service, he worked as a mechanic.  He specially denied any 
need for psychiatric treatment while in the military.  The veteran 
reported that he was unemployed and unable to work due to memory 
disturbances and neurological problems since a head injury many 
years following his discharge from active service.  The veteran 
was diagnosed as having an organic brain syndrome secondary to 
head trauma and resultant decreased memory and intellectual 
impairment.  An adjustment disorder with mixed emotional features, 
including depression and anxiety in association with his poorly 
coping with his organic brain syndrome, was also diagnosed.  

The record contains numerous VA inpatient and outpatient records 
from the Prescott and Phoenix, VAMCs dated from 1986.  They 
contain a number of diagnoses including alcohol and drug 
dependence, organic brain syndrome secondary to trauma, old, 
organic personality disorder, bipolar disorder, depression/manic, 
adjustment disorder, and anxiety, rule out stressors on the job.  

At a VA examination in January 1987, the veteran was diagnosed as 
having status post-op craniotomy for trauma with residual organic 
brain syndrome with impairment of memory and poor orientation.  
Moderately unsteady gait and disturbance of equilibrium.  A July 
1987 VA discharge summary shows that the veteran was admitted for 
alcohol dependence and reflects a questionable diagnosis of PTSD.   

In March 1996, the veteran filed a claim for service connection 
for alcohol/drug abuse and for PTSD.

In response to the RO's June 1996 request for the veteran to 
provide a description of his traumatic events in service, he said 
that he had served on active duty at a young age and lacked 
emotional maturity.  He indicated that the men returning from 
Vietnam to Germany who used alcohol and drugs on a regular basis 
influenced him.  It was also noted that there were large numbers 
of men coming into his base in Germany from extended field 
maneuvers who would raid the "PX" for beer and supplies.  He 
indicated that he was involved in some fighting regarding these 
incidents.  It was also noted that there were many fights that 
were started over racial tensions.  The veteran noted the use of 
speed and sleeping pills during his service.

In a VA PTSD psychiatric evaluation held in June 1996, the veteran 
indicated that he did drugs and alcohol with Vietnam veterans.  He 
also said he was exposed to some stressful situations such as race 
riots that occurred in Manheim, Germany.  Mental status 
examination revealed psychomotor retardation was present.  The 
veteran's affect was somewhat blunted and his mood was depressed.  
Thinking showed no presence of any psychotic material, no 
hallucinations, no delusional ideas and no loose associations.  
The veteran was diagnosed as having alcohol dependence, opiod 
dependence, cocaine dependence, and a traumatic brain injury.  The 
examiner indicated that the stressors that were present for his 
veteran were the residual effects from his traumatic brain injury.  

On file are numerous VA inpatient and outpatient records dated 
from 1997 to 2003 from the Phoenix, VAMC.  These records contain a 
number of diagnoses including bipolar disorder, alcohol 
dependence, and organic mood disorder secondary to head trauma.  
They also contain an October 2001 notation of PTSD by history and 
May and June 2003 notations of questionable PTSD.  

III.  Analysis

The issues before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
disability which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310 (2003); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service during 
a war period or after December 31, 1946, certain chronic 
disabilities, such as cirrhosis and psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (2000).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that the 
claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current symptomatology 
and the claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996).  Both versions of 38 C.F.R. § 3.304(f) must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.]

In this case, the veteran has alleged that he suffers from PTSD as 
a result of service.  However, after considering the evidence of 
record in light of the governing criteria, the Board finds that 
the first essential element for establishing service connection 
for PTSD-a diagnosis of PTSD-has not been met.  A medical 
diagnosis of PTSD is necessary under both the current and the old 
versions of 38 C.F.R. § 3.304(f).

The veteran's service medical records show that he was seen in 
October 1971 for anxiety and dizzy spells and was noted to have a 
flattened affect and "passive-aggressive" while seeking treatment 
for gastrointestinal complaints in October 1971.  However, they 
are devoid of any reference to PTSD and show that he had a normal 
clinical psychiatric examination at separation in June 1973.  
Although a couple of VA outpatient records reflect notations 
questioning whether the veteran has PTSD and one record notes that 
he has a history of PTSD, the veteran has never been diagnosed as 
having this disability in any of the voluminous VA treatment 
records and examination reports on file.  The records do show 
various psychiatric diagnoses including bipolar disorder and 
organic mood disorder secondary to head trauma, but not PTSD.  It 
also appears that a significant factor in the veteran's current 
psychiatric status is a post-service head injury.  At any rate, 
the clear preponderance of the evidence is against a finding that 
the veteran currently suffers from PTSD. 

The veteran's belief that he currently has PTSD as a result of his 
military service has been considered.  However, as a layman 
without the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not competent 
to diagnose himself as having PTSD or any other psychiatric 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In the absence of competent and probative medical evidence 
establishing that the veteran has PTSD-the disability for which 
service connection is sought-the Board finds that a critical 
element to establishing service connection for such disability is 
lacking.  

For all the foregoing reasons, the claim for service connection 
for PTSD must be denied.  Because the competent evidence neither 
supports the claim, nor places the evidence both for and against 
the claim in relative equipoise, the benefit-of-the-doubt doctrine 
is not applicable in the adjudication of this claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


Alcohol/Substance Abuse

The veteran contends that he began drinking and abusing drugs in 
service.  He asserts that he was young and immature at the time 
and became influenced by servicemen returning from Vietnam who 
drank and took drugs.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed as in the instant case after 
October 31, 1990, payment of compensation for a disability that is 
a result of a veteran's own alcohol or drug abuse. Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his or 
her service-connected disability. Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  However, the Federal Circuit indicated that 
veterans could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder." Allen at 
1381. The Federal Circuit further stated that such compensation 
would only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is indeed 
caused by a veteran's primary service-connected disability, and 
where the alcohol or drug abuse disability is not due to willful 
wrongdoing." Allen at 1381.

In the instant case, the veteran's service medical records show 
that he was treated for opiate use in service and underwent 
detoxification in a hospital in Germany.  He said he began taking 
alcohol and drugs in service because other servicemen who engaged 
in such conduct influenced him.  His abuse of alcohol and drugs in 
service constitutes willful misconduct under VA regulation.   See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Furthermore, 
the veteran has not shown by clear medical evidence that his 
alcohol and drug abuse disability is secondary to or caused by a 
primary service-connected disability.  Indeed, the veteran does 
not have a service-connected disability.  

In short, the provisions discussed above clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of alcohol, regardless of whether such abuse 
originated in service.  Where a claim is for a benefit not 
provided by law, it is properly denied.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As the veteran's claim for service 
connection for alcoholism and/or drug abuse was filed in March 
1996, long after the effective date of OBRA 1990, it lacks legal 
merit and is precluded by law.  Consequently, the benefits 
requested cannot be granted.


ORDER

The appeal as to both issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



